Petition for Permission to Appeal Denied and Memorandum Opinion filed
November 25, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00849-CV

 MORGAN STANLEY & COMPANY LLC F/K/A MORGAN STANLEY &
                   CO. INC., Appellant
                                        V.

FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER FOR
              FRANKLIN BANK, S.S.B., Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-67305

                 MEMORANDUM                      OPINION


      Before this court is a petition for permission to appeal an interlocutory order
that is not otherwise appealable. Morgan Stanley & Company LLC f/k/a Morgan
Stanley & Co. Inc., referred to as appellant, filed a petition under Texas Rule of
Appellate Procedure 28.3 seeking permission from this court for an interlocutory
appeal under Texas Civil Practice and Remedies Code section 51.014(d).
Appellant’s petition seeks permission to appeal an interlocutory order signed April
26, 2013, denying its motion for summary judgment and special exceptions. See
Tex. Civ. Prac. & Rem. Code § 51.014(d) (specifying circumstances under which
trial court may grant written permission to appeal an otherwise unappealable
order); see also Tex. R. App. P. 28.3; Tex. R. Civ. P. 168. The petition was filed in
this court on October 22, 2014. On November 3, 2014, the Federal Deposit
Insurance Corporation as Receiver for Franklin Bank, S.S.B., referred to as
appellee, filed a response in opposition to the petition and on November 10, 2014,
appellant filed a reply.

      After careful consideration of the petitions and responses, including the
items in the appendices attached thereto, and the rules applicable to permissive
appeals, we deny appellant’s petition seeking permission to appeal the trial court’s
interlocutory order signed April 26, 2013. Accordingly, we dismiss the appeal for
want of jurisdiction. See Tex. R. App. P. 43 .2(f).



                                      PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




                                          2